Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This office action, in response to the amendment received 1/19/2022, is a final office action.

Response to Amendment and Argument
2.	Claims 1, 13, 24 and 30 are amended. Numerous new limitations are added to the claims. The previously cited reference discloses these features as stated below in the new rejections. 
	As recited below, Murugathan discloses a method of wireless communication performed by a user equipment (UE) (Figure 12), comprising: 
receiving downlink control information (DCI), indicating a time-domain resource allocation (TDRA) value of a TDRA list (Paragraph 0099: In NR, there are TDRA tables specified consisting of different combinations of K0, SLIV, etc. The UE can be signaled in DCI with an index to a row in the table that provides information on K0 and SLIV to be used for PDSCH reception. Claim 17: the information indicated in the DCI scheduling the one or more PDSCH transmissions comprising one or more of… TDRA information indicated in the DCI, the TDRA information comprising information on a starting symbol in a respective slot for PDSCH reception and a length or duration of the PDSCH reception.), for a communication, wherein the TDRA list includes a plurality of TDRA configurations, associated with a (Paragraph 0099: In NR, there are TDRA tables specified consisting of different combinations of K0, SLIV, etc. The UE can be signaled in DCI with an index to a row in the table that provides information on K0 and SLIV to be used for PDSCH reception. Claim 17: the information indicated in the DCI scheduling the one or more PDSCH transmissions comprising one or more of… TDRA information indicated in the DCI, the TDRA information comprising information on a starting symbol in a respective slot for PDSCH reception and a length or duration of the PDSCH reception.), and a plurality of quantities of repetitions associated with the plurality of TDRA values (Claim 19, the wireless device of claims 14-17, wherein the one or more PDSCH for receiving the one or more PDSCH transmissions are determined based on the information signaled to the UE, wherein the information signaled to the UE comprises one or more of…a number of repetitions defined in terms of multiple slots configured to the UE; a number of repetitions defined in terms of the multiple mini-slots configured to the UE.); 
identifying a multi-transmit-receive point (multi-TRP) scheme, of a set of multi-TRP schemes enabled for the UE (Abstract: by differentiating the PDSCH transmission schemes, the UE can effectively receive data transmissions from multiple transmission/reception points (TRPs).), and a quantity of repetitions, of the plurality of repetitions, for the communication based at least in part on the TDRA value (Claim 19, the wireless device of claims 14-17, wherein the one or more PDSCH for receiving the one or more PDSCH transmissions are determined based on the information signaled to the UE, wherein the information signaled to the UE comprises one or more of…a number of repetitions defined in terms of multiple slots configured to the UE; a number of repetitions defined in terms of the multiple mini-slots configured to the UE. Claim 24: the wireless device of claim 22, wherein the scheme corresponds to transmission with multiple redundancy versions is indicated via higher layer parameter.); and 
performing the communication in accordance with the multi-TRP scheme (The UE will communicate to the base station after the transmission scheme has been differentiated.).  
	Applicant states at most Murugathan discloses different embodiments for the UE to differentiate among the PDSCH scheme on pages 14-15 and Murugathan does not disclose a particular embodiment where the limitations of the claims are disclosed as stated on page 15 of the remarks. The examiner disagrees. As indicated in the rejections of the independent claims stated below and described above, Murugathan discloses the recited features are found in a single embodiment. The citations of the claims shows this embodiment. Claim 24, depends on claim 22 which depends on at least claim 18 which depends on at least claim 17, which depends on at least claim 15 or 16 which depends on claim 14. Claim 24 includes all of the limitations on which the claim depends.
	For these reason and the reasons stated in the rejections of the claims, this office action is a final office action. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-6, 13-17, 23-27 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murugathan et al (WO 2020/201995 A1).
	Regarding claim 1, Murugathan discloses a method of wireless communication performed by a user equipment (UE) (Figure 12), comprising: 
receiving downlink control information (DCI), indicating a time-domain resource allocation (TDRA) value of a TDRA list (Paragraph 0099: In NR, there are TDRA tables specified consisting of different combinations of K0, SLIV, etc. The UE can be signaled in DCI with an index to a row in the table that provides information on K0 and SLIV to be used for PDSCH reception. Claim 17: the information indicated in the DCI scheduling the one or more PDSCH transmissions comprising one or more of… TDRA information indicated in the DCI, the TDRA information comprising information on a starting symbol in a respective slot for PDSCH reception and a length or duration of the PDSCH reception.), for a communication, wherein the TDRA list includes a plurality of TDRA configurations, associated with a plurality of TDRA values including the TDRA value list (Paragraph 0099: In NR, there are TDRA tables specified consisting of different combinations of K0, SLIV, etc. The UE can be signaled in DCI with an index to a row in the table that provides information on K0 and SLIV to be used for PDSCH reception. Claim 17: the information indicated in the DCI scheduling the one or more PDSCH transmissions comprising one or more of… TDRA information indicated in the DCI, the TDRA information comprising information on a starting symbol in a respective slot for PDSCH reception and a length or duration of the PDSCH reception.), and a plurality of quantities of repetitions associated with the plurality of TDRA values (Claim 19, the wireless device of claims 14-17, wherein the one or more PDSCH for receiving the one or more PDSCH transmissions are determined based on the information signaled to the UE, wherein the information signaled to the UE comprises one or more of…a number of repetitions defined in terms of multiple slots configured to the UE; a number of repetitions defined in terms of the multiple mini-slots configured to the UE.); 
identifying a multi-transmit-receive point (multi-TRP) scheme, of a set of multi-TRP schemes enabled for the UE (Abstract: by differentiating the PDSCH transmission schemes, the UE can effectively receive data transmissions from multiple transmission/reception points (TRPs).), and a quantity of repetitions, of the plurality of repetitions, for the communication based at least in part on the TDRA value (Claim 19, the wireless device of claims 14-17, wherein the one or more PDSCH for receiving the one or more PDSCH transmissions are determined based on the information signaled to the UE, wherein the information signaled to the UE comprises one or more of…a number of repetitions defined in terms of multiple slots configured to the UE; a number of repetitions defined in terms of the multiple mini-slots configured to the UE. Claim 24: the wireless device of claim 22, wherein the scheme corresponds to transmission with multiple redundancy versions is indicated via higher layer parameter.); and 
performing the communication in accordance with the multi-TRP scheme (The UE will communicate to the base station after the transmission scheme has been differentiated.).  
Regarding claim 2, Murugathan discloses wherein the communication is a multi-transmission configuration indicator (multi-TCI) state communication (Paragraph 0114: TRP1 sends DCI and configuration parameters to the UE for a PDSCH transmission with a first TCI state. Paragraphs 0154, 0155, 0156, 0158 and 0159: the DCI configuration field indicates more than one TCI state.).  
Regarding claim 3, Murugathan discloses further comprising: signaling a capability for the set of multi-TRP schemes and receiving configuration information indicating the set of multi-TRP schemes enabled for the UE (Paragraph 0113: the UE sends capability information to a network node that may comprise information that indicates which PDSCH multiplexing schemes the UE supports. Paragraph 0159: transmission is received with multiple TCI states based on one or more of capability signaling indicated from the UE to the gNB.).
(Paragraph 0097: Hence the configuration of PDSCH aggregation factor along with the indication of more than one TCI state in DCI TCI field can be used to differentiate slot based time multiplexed PDSCH transmission from other schemes. Paragraph 0162: the information signal to the UE may include a number of repetitions defined in terms of multiple slots (i.e., the aggregation factor) configured to the UE. Claim 19, the wireless device of claims 14-17, wherein the one or more PDSCH for receiving the one or more PDSCH transmissions are determined based on the information signaled to the UE, wherein the information signaled to the UE comprises one or more of…a number of repetitions defined in terms of multiple slots configured to the UE; a number of repetitions defined in terms of the multiple mini-slots configured to the UE.).  
Regarding claim 5, Murugathan discloses wherein, when the TDRA value indicates the quantity of repetitions and when the multi-TRP scheme is the repetition-based multi-TRP scheme in different slots, a TDRA configuration, of a plurality of TDRA configurations and associated with the TDRA value, has an increased size and a field of an antenna port selection has a decreased size relative to when the multi-TRP scheme is not a repetition-based multi-TRP scheme in different slots or the TDRA configuration does not include the value that indicates the number of repetitions (Claim 4: The DCI comprises an antenna ports field and TDRA information. Claim 5: the one or more PDSCH transmission schemes are determined based on a number of repetitions defined in terms of slots. The TDRA size will increase or decrease according to the information it is to contain. Claim 19, the wireless device of claims 14-17, wherein the one or more PDSCH for receiving the one or more PDSCH transmissions are determined based on the information signaled to the UE, wherein the information signaled to the UE comprises one or more of…a number of repetitions defined in terms of multiple slots configured to the UE; a number of repetitions defined in terms of the multiple mini-slots configured to the UE.).
Regarding claim 6, Murugathan discloses wherein identifying the multi-TRP scheme for the communication further comprises: identifying the multi-TRP scheme as a repetition-based multi-TRP scheme in different slots based at least in part on an indicated value of the TDRA configuration being associated with a plurality of repetitions (Paragraph 0099: in NR, there are TDRA tables specified the multiple start times can be used  to differentiate mini slot based time multiplexed PDSCH transmissions from other schemes if the DCI TCI field indicates more than one TCI state). Paragraph 0097: In NR Rel-15, it is possible to schedule a PDSCH with time repetition by configuring a UE with the aggregation factor, where N is the number of repetitions. Claim 19, the wireless device of claims 14-17, wherein the one or more PDSCH for receiving the one or more PDSCH transmissions are determined based on the information signaled to the UE, wherein the information signaled to the UE comprises one or more of…a number of repetitions defined in terms of multiple slots configured to the UE; a number of repetitions defined in terms of the multiple mini-slots configured to the UE.).  
(Figure 12), comprising: 
determining a multi-transmit-receive point (multi-TRP) scheme for communication with a user equipment (UE) based at least in part on a time-domain resource allocation (TDRA) configuration and a set of multi-TRP schemes enabled for the UE (Abstract: by differentiating the PDSCH transmission schemes, the UE can effectively receive data transmissions from multiple transmission/reception points (TRPs). Paragraph 0091: The UE receives a multi-TRP transmission from two or more TRPs, where at least some of the two or more TRPs are configured with different TCI states. The UE differentiates between the two or more transmission schemes based on one or more of information indicated in downlink control information.); 
transmitting downlink control information (DCI) indicating the TDRA configuration for communication, wherein the TDRA list includes a plurality of TDRA configurations, associated with a plurality of TDRA values including the TDRA value list (Paragraph 0098: In NR Rel-a15, the time domain resource allocation (TDRA) information indicated in DCI for a PDSCH transmission…is expected to be received. Paragraph 0152: TDRA information indicated in the downlink control information. Figure 12 shows the TRP1 transmitting the DCI to the UE. Paragraph 0099: In NR, there are TDRA tables specified consisting of different combinations of K0, SLIV, etc. The UE can be signaled in DCI with an index to a row in the table that provides information on K0 and SLIV to be used for PDSCH reception. Claim 17: the information indicated in the DCI scheduling the one or more PDSCH transmissions comprising one or more of… TDRA information indicated in the DCI, the TDRA information comprising information on a starting symbol in a respective slot for PDSCH reception and a length or duration of the PDSCH reception.), and a plurality of quantities of repetitions associated with the plurality of TDRA values (Claim 19, the wireless device of claims 14-17, wherein the one or more PDSCH for receiving the one or more PDSCH transmissions are determined based on the information signaled to the UE, wherein the information signaled to the UE comprises one or more of…a number of repetitions defined in terms of multiple slots configured to the UE; a number of repetitions defined in terms of the multiple mini-slots configured to the UE.); and 
performing the communication in accordance with the multi-TRP scheme (The UE will communicate to the base station after the transmission scheme has been differentiated.).  
Regarding claim 14, Murugathan discloses receiving a capability for the set of multi-TRP schemes; and transmitting configuration information indicating the set of multi-TRP schemes enabled for the UE (Paragraph 0113: the UE sends capability information to a network node that may comprise information that indicates which PDSCH multiplexing schemes the UE supports. Paragraph 0159: transmission is received with multiple TCI states based on one or more of capability signaling indicated from the UE to the gNB.).
Regarding claim 15, Murugathan discloses wherein the TDRA configuration for the communication identifies the multi-TRP scheme for the communication as a repetition- based multi-TRP scheme in different slots based at least in part on the quantity of repetitions (Paragraph 0097: Hence the configuration of PDSCH aggregation factor along with the indication of more than one TCI state in DCI TCI filed can be used to differentiate slot based time multiplexed PDSCH transmission from other schemes. Paragraph 0162: the information signal to the UE may include a number of repetitions defined in terms of multiple slots (i.e., the aggregation factor) configured to the UE. Claim 19, the wireless device of claims 14-17, wherein the one or more PDSCH for receiving the one or more PDSCH transmissions are determined based on the information signaled to the UE, wherein the information signaled to the UE comprises one or more of…a number of repetitions defined in terms of multiple slots configured to the UE; a number of repetitions defined in terms of the multiple mini-slots configured to the UE.).  
Regarding claim 16, Murugathan discloses wherein, when the TDRA value indicates the quantity of repetitions and when the multi-TRP scheme is the repetition-based multi-TRP scheme in different slots, a TDRA configuration, of the plurality of TDRA configurations and associated with the TDRA value, has an 0097-110546200405increased size and a field of an antenna port selection has a decreased size relative to when the multi-TRP scheme is not a repetition-based multi-TRP scheme in different slots or the TDRA configuration does not include the value that indicates the number of repetitions (Claim 4: The DCI comprises an antenna ports field and TDRA information. Claim 5: the one or more PDSCH transmission schemes are determined based on a number of repetitions defined in terms of slots. The TDRA size will increase or decrease according to the information it is to contain. Claim 19, the wireless device of claims 14-17, wherein the one or more PDSCH for receiving the one or more PDSCH transmissions are determined based on the information signaled to the UE, wherein the information signaled to the UE comprises one or more of…a number of repetitions defined in terms of multiple slots configured to the UE; a number of repetitions defined in terms of the multiple mini-slots configured to the UE.).
Regarding claim 17, Murugathan discloses wherein the TDRA configuration for the communication identifies the multi-TRP scheme for the communication as a repetition- based multi-TRP scheme in different slots based at least in part on an indicated value of the TDRA configuration being associated with a plurality of repetitions (Paragraph 0099: in NR, there are TDRA tables specified the multiple start times can be used  to differentiate mini slot based time multiplexed PDSCH transmissions from other schemes if the DCI TCI field indicates more than one TCI state). Paragraph 0097: In NR Rel-15, it is possible to schedule a PDSCH with time repetition by configuring a UE with the aggregation factor, where N is the number of repetitions. Claim 19, the wireless device of claims 14-17, wherein the one or more PDSCH for receiving the one or more PDSCH transmissions are determined based on the information signaled to the UE, wherein the information signaled to the UE comprises one or more of…a number of repetitions defined in terms of multiple slots configured to the UE; a number of repetitions defined in terms of the multiple mini-slots configured to the UE.).  
Regarding claim 23, Murugathan discloses wherein the communication is a multi transmission configuration indicator (multi-TCI) state communication (Paragraph 0114: TRP1 sends DCI and configuration parameters to the UE for a PDSCH transmission with a first TCI state. Paragraphs 0154, 0155, 0156, 0158 and 0159: the DCI configuration field indicates more than one TCI state.).  
Regarding claim 24, Murugathan discloses a user equipment (UE) for wireless communication (Figure 17), comprising: a memory; and one or more processors operatively coupled to the memory (Figure 17: memory 1604. Processors 1602.), the memory and the one or more processors configured to: 
receive downlink control information (DCI), indicating a time-domain resource allocation (TDRA) value of a TDRA list (Paragraph 0099: In NR, there are TDRA tables specified consisting of different combinations of K0, SLIV, etc. The UE can be signaled in DCI with an index to a row in the table that provides information on K0 and SLIV to be used for PDSCH reception. Claim 17: the information indicated in the DCI scheduling the one or more PDSCH transmissions comprising one or more of… TDRA information indicated in the DCI, the TDRA information comprising information on a starting symbol in a respective slot for PDSCH reception and a length or duration of the PDSCH reception.), for a communication, wherein the TDRA list includes a plurality of TDRA configurations, associated with a plurality of TDRA values including the TDRA value list (Paragraph 0099: In NR, there are TDRA tables specified consisting of different combinations of K0, SLIV, etc. The UE can be signaled in DCI with an index to a row in the table that provides information on K0 and SLIV to be used for PDSCH reception. Claim 17: the information indicated in the DCI scheduling the one or more PDSCH transmissions comprising one or more of… TDRA information indicated in the DCI, the TDRA information comprising information on a starting symbol in a respective slot for PDSCH reception and a length or duration of the PDSCH reception.), and a plurality of quantities of repetitions associated with the plurality of TDRA values (Claim 19, the wireless device of claims 14-17, wherein the one or more PDSCH for receiving the one or more PDSCH transmissions are determined based on the information signaled to the UE, wherein the information signaled to the UE comprises one or more of…a number of repetitions defined in terms of multiple slots configured to the UE; a number of repetitions defined in terms of the multiple mini-slots configured to the UE.); 
identify a multi-transmit-receive point (multi-TRP) scheme, of a set of multi-TRP schemes enabled for the UE (Abstract: by differentiating the PDSCH transmission schemes, the UE can effectively receive data transmissions from multiple transmission/reception points (TRPs).), and a quantity of repetitions, of the plurality of repetitions, for the communication based at least in part on the TDRA value (Claim 19, the wireless device of claims 14-17, wherein the one or more PDSCH for receiving the one or more PDSCH transmissions are determined based on the information signaled to the UE, wherein the information signaled to the UE comprises one or more of…a number of repetitions defined in terms of multiple slots configured to the UE; a number of repetitions defined in terms of the multiple mini-slots configured to the UE. Claim 24: the wireless device of claim 22, wherein the scheme corresponds to transmission with multiple redundancy versions is indicated via higher layer parameter.); and 
(The UE will communicate to the base station after the transmission scheme has been differentiated.).  
Regarding claim 25, Murugathan discloses wherein identifying the multi-TRP scheme for the communication further comprises: identifying the multi-TRP scheme as a repetition-based multi-TRP scheme in different slots based at least in part on the quantity of repetitions (Paragraph 0097: Hence the configuration of PDSCH aggregation factor along with the indication of more than one TCI state in DCI TCI field can be used to differentiate slot based time multiplexed PDSCH transmission from other schemes. Paragraph 0162: the information signal to the UE may include a number of repetitions defined in terms of multiple slots (i.e., the aggregation factor) configured to the UE. Claim 19, the wireless device of claims 14-17, wherein the one or more PDSCH for receiving the one or more PDSCH transmissions are determined based on the information signaled to the UE, wherein the information signaled to the UE comprises one or more of…a number of repetitions defined in terms of multiple slots configured to the UE; a number of repetitions defined in terms of the multiple mini-slots configured to the UE.).  
Regarding claim 26, Murugathan discloses wherein, when the TDRA value indicates the quantity of repetitions and when the multi-TRP scheme is the repetition-based multi-TRP scheme in different slots, a TDRA configuration, of a plurality of TDRA configurations and associated with the TDRA value, has an increased size and a field of an antenna port selection has a decreased size relative to when the multi-TRP scheme is not a repetition-based multi-TRP scheme in different slots or the TDRA configuration (Claim 4: The DCI comprises an antenna ports field and TDRA information. Claim 5: the one or more PDSCH transmission schemes are determined based on a number of repetitions defined in terms of slots. The TDRA size will increase or decrease according to the information it is to contain. Claim 19, the wireless device of claims 14-17, wherein the one or more PDSCH for receiving the one or more PDSCH transmissions are determined based on the information signaled to the UE, wherein the information signaled to the UE comprises one or more of…a number of repetitions defined in terms of multiple slots configured to the UE; a number of repetitions defined in terms of the multiple mini-slots configured to the UE.).
Regarding claim 27, Murugathan discloses wherein identifying the multi-TRP scheme for the communication further comprises: identifying the multi-TRP scheme as a repetition-based multi-TRP scheme in different slots based at least in part on an indicated value of the TDRA configuration being associated with a plurality of repetitions (Paragraph 0099: in NR, there are TDRA tables specified the multiple start times can be used  to differentiate mini slot based time multiplexed PDSCH transmissions from other schemes if the DCI TCI field indicates more than one TCI state). Paragraph 0097: In NR Rel-15, it is possible to schedule a PDSCH with time repetition by configuring a UE with the aggregation factor, where N is the number of repetitions. Claim 19, the wireless device of claims 14-17, wherein the one or more PDSCH for receiving the one or more PDSCH transmissions are determined based on the information signaled to the UE, wherein the information signaled to the UE comprises one or more of…a number of repetitions defined in terms of multiple slots configured to the UE; a number of repetitions defined in terms of the multiple mini-slots configured to the UE.).  
Regarding claim 30, Murugathan discloses a base station for wireless communication (Figure 13), comprising: a memory; and one or more processors operatively coupled to the memory (Figure 13: memory 1306 and processors 1304), the memory and the one or more processors configured to: 
determine a multi-transmit-receive point (multi-TRP) scheme for communication with a user equipment (UE) based at least in part on a time-domain resource allocation (TDRA) configuration and a set of multi-TRP schemes enabled for the UE (Abstract: by differentiating the PDSCH transmission schemes, the UE can effectively receive data transmissions from multiple transmission/reception points (TRPs). Paragraph 0091: The UE receives a multi-TRP transmission from two or more TRPs, where at least some of the two or more TRPs are configured with different TCI states. The UE differentiates between the two or more transmission schemes based on one or more of information indicated in downlink control information.); 
transmit downlink control information (DCI) indicating the TDRA configuration for communication, wherein the TDRA list includes a plurality of TDRA configurations, associated with a plurality of TDRA values including the TDRA value list (Paragraph 0098: In NR Rel-a15, the time domain resource allocation (TDRA) information indicated in DCI for a PDSCH transmission…is expected to be received. Paragraph 0152: TDRA information indicated in the downlink control information. Figure 12 shows the TRP1 transmitting the DCI to the UE. Paragraph 0099: In NR, there are TDRA tables specified consisting of different combinations of K0, SLIV, etc. The UE can be signaled in DCI with an index to a row in the table that provides information on K0 and SLIV to be used for PDSCH reception. Claim 17: the information indicated in the DCI scheduling the one or more PDSCH transmissions comprising one or more of… TDRA information indicated in the DCI, the TDRA information comprising information on a starting symbol in a respective slot for PDSCH reception and a length or duration of the PDSCH reception.), and a plurality of quantities of repetitions associated with the plurality of TDRA values (Claim 19, the wireless device of claims 14-17, wherein the one or more PDSCH for receiving the one or more PDSCH transmissions are determined based on the information signaled to the UE, wherein the information signaled to the UE comprises one or more of…a number of repetitions defined in terms of multiple slots configured to the UE; a number of repetitions defined in terms of the multiple mini-slots configured to the UE.); and 
perform the communication in accordance with the multi-TRP scheme (The UE will communicate to the base station after the transmission scheme has been differentiated.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

4.	Claims 7-12, 18-22, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Murugathan et al (WO 2020/201995 A1) in view of Cirik et al (US 2021/0136802).
Regarding claim 7, Murugathan discloses the method stated above. Murugathan discloses the communication of the DCI TCI field indicating a TCI state and scheduling a PDSCH with time repetition as stated above. Murugathan does not disclose wherein the indicated value comprises a row of the TDRA list, and wherein the TDRA value is based at least in part on a TDRA field of the DCI.  
Cirik discloses the wireless communications for the UE communicating with the plurality of base stations (TRPs) as stated in paragraph 0046. The communication includes at least one TDMA corresponding to row indicator/index 1 and/or row indicator/index 3 in figure 18B. One or more TDRA may comprise a repetition parameter that may indicate a quantity of a plurality of PDSCH transmission repetitions (e.g., 2, 4, 8, or any other quantity) for a corresponding time domain resource allocation as stated in paragraph 0218. The wireless device may receive DCI. The DCI may comprise a TCI field indicating at least two TCI states as stated in paragraph 0219.
Cirik discloses the format of the DCI used to convey information in NR. This information is utilized to allow the system to operate in an efficient and effective manner. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cirik into the method of Murugathan. 
(Paragraph 0099: in NR, there are TDRA tables specified the multiple start times can be used  to differentiate mini slot based time multiplexed PDSCH transmissions from other schemes if the DCI TCI field indicates more than one TCI state). Paragraph 0097: In NR Rel-15, it is possible to schedule a PDSCH with time repetition by configuring a UE with the aggregation factor, where N is the number of repetitions.). Murugathan does not disclose 0097-110544200405receiving a quantity of repetitions of the communication, each repetition of the plurality of repetitions using a TCI state of the multiple TCI states.  
Cirik discloses the wireless communications for the UE communicating with the plurality of base stations (TRPs) as stated in paragraph 0046. The communication includes at least one TDMA corresponding to row indicator/index 1 and/or row indicator/index 3 in figure 18B. One or more TDRA may comprise a repetition parameter that may indicate a quantity of a plurality of PDSCH transmission repetitions (e.g., 2, 4, 8, or any other quantity) for a corresponding time domain resource allocation as stated in paragraph 0218. The wireless device may receive DCI. The DCI may comprise a TCI field indicating at least two TCI states as stated in paragraph 0219.
Cirik discloses the format of the DCI used to convey information in NR. This information is utilized to allow the system to operate in an efficient and effective manner. For this reason, it would have been obvious for one of ordinary skill in the art before the 
Regarding claim 9, Murugathan discloses wherein the multi-TRP scheme is a repetition-based multi-TRP scheme in different slots, and wherein the method further comprises: receiving information indicating that a single transmission configuration indicator (TCI) state is to be used for the communication; and using the single TCI state for a plurality of repetitions of the communication (Paragraph 0099: in NR, there are TDRA tables specified the multiple start times can be used  to differentiate mini slot based time multiplexed PDSCH transmissions from other schemes if the DCI TCI field indicates more than one TCI state). Paragraph 0097: In NR Rel-15, it is possible to schedule a PDSCH with time repetition by configuring a UE with the aggregation factor, where N is the number of repetitions.). Murugathan does not disclose wherein a number of the plurality of repetitions is determined based at least in part on a TDRA field of downlink control information.  
Cirik discloses the wireless communications for the UE communicating with the plurality of base stations (TRPs) as stated in paragraph 0046. The communication includes at least one TDMA corresponding to row indicator/index 1 and/or row indicator/index 3 in figure 18B. One or more TDRA may comprise a repetition parameter that may indicate a quantity of a plurality of PDSCH transmission repetitions (e.g., 2, 4, 8, or any other quantity) for a corresponding time domain resource allocation as stated in paragraph 0218. The wireless device may receive DCI. The DCI may comprise a TCI field indicating at least two TCI states as stated in paragraph 0219.

Regarding claim 10, Murugathan discloses the method stated above repetitions (Paragraph 0097: Hence the configuration of PDSCH aggregation factor along with the indication of more than one TCI state in DCI TCI field can be used to differentiate slot based time multiplexed PDSCH transmission from other schemes. Paragraph 0162: the information signal to the UE may include a number of repetitions defined in terms of multiple slots (i.e., the aggregation factor) configured to the UE.). Murugathan does not disclose receiving information indicating that a plurality of transmission configuration indicator (TCI) states are to be used for the communication, wherein the quantity of repetitions indicates a single repetition of the communication and performing the single repetition of the communication in accordance with a single TCI state of the plurality of TCI states.
Cirik discloses the wireless communications for the UE communicating with the plurality of base stations (TRPs) as stated in paragraph 0046. The communication includes at least one TDMA corresponding to row indicator/index 1 and/or row indicator/index 3 in figure 18B. One or more TDRA may comprise a repetition parameter that may indicate a quantity of a plurality of PDSCH transmission repetitions (e.g., 2, 4, 8, or any other quantity) for a corresponding time domain resource allocation as stated 
Cirik discloses the format of the DCI used to convey information in NR. This information is utilized to allow the system to operate in an efficient and effective manner. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cirik into the method of Murugathan. 
Regarding claim 11, the combination discloses wherein the single TCI state is a first TCI state of the plurality of TCI states (Cirik: paragraph 0219: The wireless device may receive DCI. The DCI may comprise a TCI field indicating at least two TCI states.).  
Regarding claim 12, the combination discloses 0097-110545200405receiving an indication of which TCI state, of the plurality of TCI states, is the single TCI state (Cirik: paragraph 0219: The wireless device may receive DCI. The DCI may comprise a TCI field indicating at least two TCI states.).  
Regarding claim 18, Murugathan discloses the method stated above. Murugathan discloses the communication of the DCI TCI field indicating a TCI state and scheduling a PDSCH with time repetition as stated above. Murugathan does not disclose wherein the indicated value comprises a row of the TDRA list, and wherein the TDRA value is based at least in part on a TDRA field of the DCI.  
Cirik discloses the wireless communications for the UE communicating with the plurality of base stations (TRPs) as stated in paragraph 0046. The communication includes at least one TDMA corresponding to row indicator/index 1 and/or row 
Cirik discloses the format of the DCI used to convey information in NR. This information is utilized to allow the system to operate in an efficient and effective manner. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cirik into the method of Murugathan. 
Regarding claim 19, Murugathan discloses wherein the multi-TRP scheme is a repetition-based multi-TRP scheme in different slots, and wherein the method further comprises: transmitting information indicating that a single transmission configuration indicator (TCI) state is to be used for the communication; and using the single TCI state for a plurality of repetitions of the communication (Paragraph 0099: in NR, there are TDRA tables specified the multiple start times can be used  to differentiate mini slot based time multiplexed PDSCH transmissions from other schemes if the DCI TCI field indicates more than one TCI state). Paragraph 0097: In NR Rel-15, it is possible to schedule a PDSCH with time repetition by configuring a UE with the aggregation factor, where N is the number of repetitions.). Murugathan does not disclose wherein a number of the plurality of repetitions is determined based at least in part on a TDRA field of downlink control information received by the UE.  

Cirik discloses the format of the DCI used to convey information in NR. This information is utilized to allow the system to operate in an efficient and effective manner. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cirik into the method of Murugathan. 
Regarding claim 20, Murugathan discloses the method stated above repetitions (Paragraph 0097: Hence the configuration of PDSCH aggregation factor along with the indication of more than one TCI state in DCI TCI field can be used to differentiate slot based time multiplexed PDSCH transmission from other schemes. Paragraph 0162: the information signal to the UE may include a number of repetitions defined in terms of multiple slots (i.e., the aggregation factor) configured to the UE.). Murugathan does not disclose transmitting information indicating that a plurality of transmission configuration indicator (TCI) states are to be used for the communication, wherein the TDRA configuration indicates a single 
Cirik discloses the wireless communications for the UE communicating with the plurality of base stations (TRPs) as stated in paragraph 0046. The communication includes at least one TDMA corresponding to row indicator/index 1 and/or row indicator/index 3 in figure 18B. One or more TDRA may comprise a repetition parameter that may indicate a quantity of a plurality of PDSCH transmission repetitions (e.g., 2, 4, 8, or any other quantity) for a corresponding time domain resource allocation as stated in paragraph 0218. The wireless device may receive DCI. The DCI may comprise a TCI field indicating at least two TCI states as stated in paragraph 0219.
Cirik discloses the format of the DCI used to convey information in NR. This information is utilized to allow the system to operate in an efficient and effective manner. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cirik into the method of Murugathan. 
Regarding claim 21, the combination discloses wherein the single TCI state is a first TCI state of the plurality of TCI states (Cirik: paragraph 0219: The wireless device may receive DCI. The DCI may comprise a TCI field indicating at least two TCI states.).  
Regarding claim 22, the combination discloses transmitting0097-110545200405 an indication of which TCI state, of the plurality of TCI states, is the single TCI state (Cirik: paragraph 0219: The wireless device may receive DCI. The DCI may comprise a TCI field indicating at least two TCI states.).  

Cirik discloses the wireless communications for the UE communicating with the plurality of base stations (TRPs) as stated in paragraph 0046. The communication includes at least one TDMA corresponding to row indicator/index 1 and/or row indicator/index 3 in figure 18B. One or more TDRA may comprise a repetition parameter that may indicate a quantity of a plurality of PDSCH transmission repetitions (e.g., 2, 4, 8, or any other quantity) for a corresponding time domain resource allocation as stated in paragraph 0218. The wireless device may receive DCI. The DCI may comprise a TCI field indicating at least two TCI states as stated in paragraph 0219.
Cirik discloses the format of the DCI used to convey information in NR. This information is utilized to allow the system to operate in an efficient and effective manner. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cirik into the method of Murugathan. 
Regarding claim 29, Murugathan discloses wherein the multi-TRP scheme is a repetition-based multi-TRP scheme in different slots, and wherein the method further comprises: receiving information indicating that a single transmission configuration indicator (TCI) state is to be used for the communication; and using the single TCI state for a plurality of repetitions of the communication (Paragraph 0099: in NR, there are TDRA tables specified the multiple start times can be used  to differentiate mini slot based time multiplexed PDSCH transmissions from other schemes if the DCI TCI field indicates more than one TCI state). Paragraph 0097: In NR Rel-15, it is possible to schedule a PDSCH with time repetition by configuring a UE with the aggregation factor, where N is the number of repetitions.).  Murugathan does not disclose wherein a number of the plurality of repetitions is determined based at least in part on a TDRA field of downlink control information.  
Cirik discloses the wireless communications for the UE communicating with the plurality of base stations (TRPs) as stated in paragraph 0046. The communication includes at least one TDMA corresponding to row indicator/index 1 and/or row indicator/index 3 in figure 18B. One or more TDRA may comprise a repetition parameter that may indicate a quantity of a plurality of PDSCH transmission repetitions (e.g., 2, 4, 8, or any other quantity) for a corresponding time domain resource allocation as stated in paragraph 0218. The wireless device may receive DCI. The DCI may comprise a TCI field indicating at least two TCI states as stated in paragraph 0219.
Cirik discloses the format of the DCI used to convey information in NR. This information is utilized to allow the system to operate in an efficient and effective manner. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cirik into the method of Murugathan. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        3/22/2022